            Case 1:20-cv-04980-LJL Document 26 Filed 04/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               4/13/2021
                                                                       :
LAURA LANGFORD,                                                        :
                                                                       :
                                    Petitioner,                        :
                                                                       :      20-cv-4980 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
DIANA BECK,                                                            :
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X


LEWIS J. LIMAN, United States District Judge:

        The Court received the below email last night. The Court is not insensitive to

Respondent’s situation, but it is required to act pursuant to principles of law. Based on those

principles and construing the email as a motion for reconsideration, the motion is denied.



        SO ORDERED.


Dated: April 13, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
                   Case 1:20-cv-04980-LJL Document 26 Filed 04/13/21 Page 2 of 3




From: Danda Beck <abeckgirl@gmail.com>
Sent: Monday, April 12, 2021 11:29:47 PM
To: Liman NYSD Chambers <LimanNYSDChambers@nysd.uscourts.gov>
Subject: Plea of merciful consideration to Judge L J Liman

CAUTION - EXTERNAL:

Most honorable Judge Liman,

I wish you and your family most well wishes.

As well, i beg for your mercy, consideration and a moment of your time.
Thank you.
A marshall with orders to evict, is scheduled to be at my door, my home of 30 years, tomorrow morning at 9 am.
I have been told, you alone have the power to put at least a temporary halt to this. Perhaps at least grant me a little
time.

I asked a quite wealthy friend for help some years ago when my apartment, which i had been renting for 15 years,
needed to be sold. It intrigued her as a good investment and she most generously became involved, on her own terms.
Since this joint venture she chose to relocate to live and work Germany. Then, with the demise of her first marriage,
decided she wanted me to leave.
Guised as generosity, she did not accept money from me, nor kept in touch, nor provided me with any invoices or a
place to send her monthly payments.
Instead, communication began and has continued arriving as legal threats. These terrified me so much so that i never
opened any.
Regret this inaction so very much now in hindsight.

At last when the fright level was nearly unbearable i reached out to my church.
My church introduced me to a truly caring, diligent lawyer, Steven Kent, who has been indeed a Godsend.
Unfortunately I was too terrified of Laura Langord's clout and determination not to allow me voice, that I waited until
the dye had been cast and set into quicksand before reaching out for help.

Though the clock is now ticking with absurd volume,
I implore you to reconsider and grant me at least brief mercy, at most a chance to be heard.

Thank you and good night to you,

Diana Beck
438 west 37th Street
917-680-5445
                                                             1
                Case 1:20-cv-04980-LJL Document 26 Filed 04/13/21 Page 3 of 3

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                    2
